         Case 3:20-cv-00534-JBA Document 270 Filed 02/26/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


TRE MCPHERSON, ET AL.,                         :       CIVIL NO. 3:20-CV-0534 (JBA)
     Petitioners,                              :
                                               :
       v.                                      :
                                               :
NED LAMONT, ET AL.,                            :        FEBRUARY 26, 2021
     Respondents.

                               RESPONDENTS’ STATUS REPORT
       Pursuant to Order of the Court the respondents report that the settlement agreement

between the parties has expired. Prior to its expiration, the parties engaged in further

negotiations in an attempt to extend the agreement. However, no agreement could be reached.

Therefore, by operation of the agreement, it terminated on December 31, 2020. Respondents

agree that it does not appear that there are any outstanding motions to re-open currently pending

with this court. Regardless, per the terms of the agreement “29. Upon termination, without the

need for any further order of any state or federal court, all jurisdiction of any court to enforce this

Agreement shall end. In the event any motions or proceedings are pending on or after December

31, 2020, the Court shall be bound to dismiss any such motions or proceedings.”

                                               RESPONDENTS,
                                               NED LAMONT, et al,

                                               WILLIAM TONG
                                               ATTORNEY GENERAL


                                           BY:___/s/ James W. Donohue_________
                                             James W. Donohue
                                             Assistant Attorney General
                                             110 Sherman Street
                                             Hartford, CT 06105
                                             Federal Bar #ct28566
                                             E-Mail: james.donohue@ct.gov
                                             Tel: (860) 808-5450
                                             Fax: (860) 808-5591
         Case 3:20-cv-00534-JBA Document 270 Filed 02/26/21 Page 2 of 2



                                            BY:___/s/ Terrence M. O’Neill______
                                              Terrence M. O’Neill
                                              Assistant Attorney General
                                              110 Sherman Street
                                              Hartford, CT 06105
                                              Federal Bar #ct10835
                                              E-Mail: Terrence.oneill@ct.gov
                                              Tel: (860) 808-5450
                                              Fax: (860) 808-5591




                                           BY:
                                                  ________________
                                                 James M. Belforti
                                                 Assistant Attorney General
                                                 110 Sherman Street
                                                 Hartford, CT 06105
                                                 Tel: (860) 808-5450
                                                 Fax: (860) 808-5591
                                                 Federal Bar No. ct30449
                                                 E-Mail: james.belforti@ct.gov

                                           BY:_/s/ Steven R. Strom____________
                                              Steven R. Strom
                                              Assistant Attorney General
                                              110 Sherman Street
                                              Hartford, CT 06105
                                              Tel.: (860) 808-5450
                                              Fax: (860) 808-5591
                                              Federal Bar #ct01211
                                              E-Mail: steven.strom@ct.gov

                                         CERTIFICATION

        I hereby certify that on February 26, 2021 a copy of the foregoing was filed electronically.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.


                                                 ___/s/ James W. Donohue _______
                                                 James W. Donohue
                                                 Assistant Attorney General
